On the Letterhead of Rubicon Minerals Corporation Via EDGAR November 18, 2013 Ms. Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining Securities and Exchange Commission treet, N.E. Washington, D.C.20549 USA Re: Responses to the Securities and Exchange Commission Staff Comments dated November 13, 2013, regarding Rubicon Minerals Corporation Form 40-F for the Year Ended December 31, 2012 Filed March 18, 2013 File No. 001-32292 Dear Ms. Jenkins: This letter responds to the staff’s comments set forth in the November 13, 2013 letter regarding the above-referenced Form 40-F.For your convenience, the staff’s comments are included below and we have numbered our responses accordingly. Our responses are as follows: Form 40-F for the Year Ended December 31, 2012 Exhibit 99.1 – Consolidated Financial Statements Independent Auditor’s Report Staff Comment No. 1. Please confirm that in future filings, the report provided by your current independent auditor will include the city and province where the report was issued. Rubicon Minerals Corporation’s Response: We acknowledge that in the filing process we inadvertently omitted the city and province where the report was issued.The original manually signed report includes the omitted information.We will ensure that in all future filings the copy of the report provided by our independent auditor will include the city and province where the report was issued. Rubicon Minerals Corporation Suite 1540 – 800 West Pender Street, Vancouver, British Columbia, Canada, V6C 2V6. Tel: 604-623-3333 / Fax: 604-623-3355 Website: www.rubiconminerals.com RMX.TSX RBY:NYSE-MKT Tia L. Jenkins November 18, 2013 Page 2 Exhibit 99.8 – Consent of Independent Auditors Staff Comment No. 2. Please confirm that in future filings, the consent provided by your independent auditor will identify the state and province where the consent was issued. Rubicon Minerals Corporation’s Response: We acknowledge that in the filing process we inadvertently omitted the city and province where the consent was issued.The original manually signed consent includes the omitted information.We will ensure that in all future filings the copy of the consent provided by our independent auditor will include the city and province where the consent was issued. * Rubicon Minerals Corporation hereby acknowledges that: · Rubicon Minerals Corporation is responsible for the adequacy and accuracy of the disclosure in the filing. · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing. · Rubicon Minerals Corporation may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your review of the filing.If you should have any questions regarding the response letter, please do not hesitate to contact the undersigned at (604) 623-3333, or RandalR. Jones of Dorsey & Whitney LLP at (206) 903-8814. Sincerely RUBICON MINERALS CORPORATION Per: /s/ "Glenn Kumoi" Glenn Kumoi Vice President General Counsel & Corporate Secretary cc:Dorsey & Whitney LLP Attention:Randal R. Jones
